1                        IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE
2

3    In Re:                                   Chapter 11

     David’s Bridal, Inc., et al.,            Case No. 1:18-bk-12635-LSS
4
                    Debtors.                  (Jointly Administered)
5
                                              Hearing Date: January 4, 2019 at 1:30 p.m. (ET)
6                                             Objection Deadline: December 21, 2018 at 5:00 p.m. (ET)

7                                             [Related to Docket No. 12]

8         MARICOPA COUNTY TREASURER’S OBJECTION TO PROPOSED JOINT
           PREPACKAGED PLAN OF REORGANIZATION UNDER CHAPTER 11
9                         OF THE BANKRUPTCY CODE

10            Maricopa County Treasurer (“MCT”), by and through its undersigned

11   counsel, hereby submits its objection to Debtors’ Proposed Joint Prepackaged

12   Plan of Reorganization Under Chapter 11 of the Bankruptcy Code (the “Plan”).
13   MCT objects to confirmation of the Plan as it (1) fails to include a provision that MCT
14   shall retain its liens for unpaid property taxes until such time as the taxes and any
15   related interest is paid in full, and (2) incorrectly provides for the accrual of interest after
16   the Effective Date rather than after the Petition Date.
17                                          MCT’S CLAIMS
18            On December 6, 2018, MCT filed an secured proof of claim (the “MCT Claim”) in
19   the amount of $3,324.69 representing 2018 personal property. Interest accrues on the
20   MCT Claim at the statutory rate of 16% per annum until paid in full, if not timely paid.
21   See 11 U.S.C. § 511 and A.R.S. § 42-18053.
22            The Plan treats the MCT Claim in the same manner as Priority Tax Claims.
23

24
1                                           OBJECTIONS

2           No Provision for Lien Retention

3           MCT objects to the Plan as it fails to provide for retention of the tax liens. Arizona

4    law grants Maricopa County valid liens that are “prior and superior to all other liens and

5    encumbrances on the property.” See A.R.S. §§ 42-17153 and 42-19106. Section 10.1

6    of the Plan provides that “Except as otherwise provided herein, or in any agreement,

7    instrument, or other document incorporated in the Plan…all assets and property of the

8    Estates shall vest in the Reorganized Debtors, free and clear of all Claims, Liens,

9    encumbrances, charges, and other interests…” (Plan, p. 43, section 10.1). The Plan

10   should include a provision for the retention of MCT’s          property tax liens securing

11   payment of the MCT Claim and any post-petition administrative expense taxes until the

12   taxes and interest are paid in full.

13          Post-Petition Interest

14          MCT objects to the Plan as it incorrectly provides for the accrual of interest on

15   the MCT Claim after the Effective Date (Plan, p.16, section 2.4). This eliminates interest

16   accruing from and after the Petition Date to the Effective Date. The Arizona Revised

17   Statutes provide that all taxes bear interest from the date of delinquency at the rate of

18   16% per annum. A.R.S. § 42-18053. Further, personal property tax obligations are first

19   priority, secured obligations. A.R.S. § 42-17153. The property securing the MCT Claim

20   is worth more than the amount of the respective claims. MCT is therefore entitled to

21   interest on the MCT Claim pursuant to 11 U.S.C. § 506(b) as an oversecured creditor

22   and at the statutory rate of 16% per annum pursuant to 11 U.S.C. § 511 and A.R.S. §

23   42-18053. The Plan should provide for the accrual of post-petition statutory interest at

24
                                                  2
1    the rate of 16% per annum on the MCT Claim and any post-petition administrative

2    expense taxes until the related taxes and interest are paid in full.

3           Based on the foregoing, MCT respectfully requests that the Court deny

4    confirmation of the Plan unless Debtors further amend the Plan to (1) include a

5    provision for the retention of MCT’s tax liens securing the MCT Claim and any post-

6    petition administrative taxes, and (2) provide for the accrual of post-petition interest at

7    the statutory rate of 16% per annum on the MCT Claim and any post-petition

8    administrative taxes until the taxes and interest are paid in full.

9           RESPECTFULLY SUBMITTED this 14th day of December, 2018.

10                                              WILLIAM G. MONTGOMERY
                                                MARICOPA COUNTY ATTORNEY
11
                                                BY: /s/ Peter Muthig
12                                                  PETER MUTHIG
                                                    Deputy County Attorney
13                                                  AZ State Bar No. 018526
                                                    Security Center Building
14                                                  222 North Central Avenue, Suite 1100
                                                    Phoenix, Arizona 85004-2206
                                                    Telephone (602) 506-1735
15                                                  E-mail: muthigk@mcao.maricopa.gov
                                                    Attorney for Maricopa County Treasurer
16
     ORIGINAL of the foregoing E-FILED
17   this 14th day of December, 2018, with:
18   Clerk, United States Bankruptcy Court
     District of Delaware
19   824 Market Street, 3rd Floor
     Wilmington, DE 19801
20
     COPY of the foregoing mailed/e-mailed,
21   this 14th day of December, 2018, to:
22   Natasha Labovitz
     Debevoise & Plimpton LLP
23   919 Third Avenue
     New York, NY 10022
24   Counsel to the Debtors
                                                   3
1    Edmon Morton
     Young Conaway Stargatt & Taylor LLP
2    Rodney Square
     1000 North King Street
3    Wilmington, DE 19801
     Email: emorton@ycst.com
4    Counsel to the Debtors

5    Lori C. Kinkade
     c/o David’s Bridal, Inc.
6    1001 Washington Street
     Conshohocken, PA19428
7    Debtors

8    Timothy Fox
     U.S. Trustee's Office
9    844 King Street, Room 2207
     Lockbox #35
10   Wilmington, DE 19899-0035
     Email: Timothy.Fox@usdoj.gov
11
     Glenn Siegel
12   Morgan Lewis & Brockius LLP
     101 Park Avenue
13   New York, NY 10178
     Email: glenn.siegel@morganlewis.com
14   Counsel to the Agent for Proposed
     Debtor-In-Possession Lenders
15
     Matthew Furlong
16   Morgan Lewis & Brockius LLP
     One Federal Street
17   Boston, MA 02110
     Email: matthew.furlong@morganlewis.com
18   Counsel to the Agent for Proposed
     Debtor-In-Possession Lenders
19
     Scott J. Greenberg
20   Michael J. Cohen
     Jones Day
21   250 Vesey Street
     New York, NY 10281
22   Email: sgreenberg@jonesday.com
     Email: mcohen@jonesday.com
23   Counsel to the Ad Hoc Term Lender Group

24
                                               4
1    Alan Kornberg
     John T. Weber
2    Paul, Weiss, Rifkind, Wharton & Garrison LLP
     1285 Avenue of the Americas
3    New York, NY 10019
     Email: akornberg@paulweiss.com
4    Email: jweber@paulweiss.com
     Counsel to Oaktree Capital Management, L.P.
5
     Norman L. Pernick
6    Kate Stickles
     Cole Schotz P.C.
7    500 Delaware Avenue, Suite 1410
     Wilmington, DE 19801
8    Email: npernick@coleschotz.com
     Email: kstickles@coleschotz.com
9    Counsel to the Supporting Sponsors

10   Brad Eric Scheler
     Peter B. Siroka
11   Fried, Frank, Harris, Shriver & Jacobson LLP
     One New York Plaza
12   New York, NY 1004
     Email: brad.scheler@friedfrank.com
13   Email: peter.siroka@friedfrank.com
     Counsel to Solace Capital Partners, L.P.
14
     Derek C. Abbott
15   Morris, Nichols, Arsht & Tunnell LLP
     1201 North Market Street, #1800
16   Wilmington, DE 19801
     Email: dabbott@mnat.com
17   Counsel to Solace Capital Partners, L.P.

18   /s/ Lea Wink

19

20

21

22

23

24
                                                5
